J-A28021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: J.S., A MINOR                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: L.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 957 MDA 2021

                  Appeal from the Decree Entered July 7, 2021
      In the Court of Common Pleas of Lycoming County Orphans’ Court at
                              No(s): 2020-6726


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                            FILED JANUARY 06, 2022

        Appellant L.W. (Mother) appeals from the order granting the petition of

Lycoming County Children and Youth Services (the Agency) and involuntarily

terminating her parental rights to J.S. (the Child). We affirm.

        The orphans’ court set forth the following findings of fact:

        [The Child] was born [in] April [of] 2018. He is the child of [S.S.
        (Father)] . . . and [Mother] . . . . Mother and Father were not
        married at the time of the Child’s birth.

        The Agency has extensive history with this family, with whom they
        have been involved since 2015. The Agency’s prior involvement
        resulted in the voluntary termination of Mother’s parental rights
        to her two older children, one of whom was also Father’s child.
        The Agency filed a dependency petition on July 22, 2019, alleging
        that Mother was demonstrating the same pattern of neglectful
        parenting of the Child as she did with her two older children. More
        specifically, the petition alleged that the Child had been diagnosed
        with failure to thrive, and Mother did not follow through with
        doctors’ directions regarding the Child’s milk intolerance. The
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A28021-21


       petition also alleged that Mother failed to pick up prescribed
       medications and formula for the Child in a timely manner and
       missed several scheduled medical appointments for the Child.

       The Child was placed in the emergency custody of the Agency on
       July 31, 2019, due to Mother’s lack of follow-through with medical
       treatment, housing, and parenting. A shelter care hearing was
       held on August 2, 2020, at which time it was determined that
       sufficient evidence was presented to prove that return of the Child
       to the home of Mother and Father would not be in the Child’s best
       interest.

       A dependency hearing was held on August 12, 2019, after which
       the [dependency] court adjudicated the Child dependent. The
       [dependency] court noted significant concerns in regard to
       Mother’s lack of insight with regard to the Child’s medical issues,
       and determined that she had not placed his medical needs as a
       priority. As the [dependency] court found that allowing the Child
       to remain in the home of Mother and Father would be contrary to
       the Child’s welfare, legal and physical custody of the Child was to
       remain with the Agency and the Child was to remain the approved
       kinship home.[1] Mother was directed to focus on feeding the Child
       by providing foods at visits that the Child can eat, to maintain
       suitable housing, continue to attend all medical appointments with
       the Child, maintain regular contact with the Agency, maintain
       contact with the Outreach worker, and continue to work with
       Expectations for Women.

       A permanency review hearing was held on December 6, 2019.
       The [dependency] court noted that there had been moderate
       compliance with the permanency plan, in that Mother maintained
       suitable housing and had appropriate home conditions. Mother
       cooperated with Outreach services and consistently attended
       visits with the Child. Mother was found to have made some
       progress towards alleviating the circumstances which necessitated
       placement, but had made no efforts to secure employment.
       During this review period, Mother requested visits in her home
       and also requested overnight visits. Overnight visits were not
       approved but the Agency was directed to transition Mother’s visits
       from the visitation center to supervised visits at Mother’s home.
       Following the hearing, the [dependency] court reaffirmed
____________________________________________


1 The Child was placed with the foster parents who had adopted his biological
siblings, T.B. and M.B. N.T. Hr’g, 6/7/21, at 78-79.

                                           -2-
J-A28021-21


     dependency and the Child remained in the legal and physical
     custody of the Agency with continued placement in his foster care
     home.

     A permanency review hearing was held on March 10, 2020. The
     [dependency] court found that there had been moderate
     compliance with the permanency plan by Mother and moderate
     progress towards alleviating the circumstances which necessitated
     the original placement.       During the review period, Mother
     maintained her housing and continued to have appropriate home
     conditions, despite having sizeable outstanding utility bills.
     Mother was cooperative with Outreach services and attended all
     medical appointments for the Child. Mother enjoyed supervised
     visits in her home, and her care of the Child improved under the
     Agency’s guidance, but the guardian ad litem [(GAL)] voiced
     concern about Mother’s capability to independently care for the
     Child and requested that an evaluation be conducted by Dr. Denise
     Feger at Crossroads Counseling. The [dependency] court ordered
     Mother to undergo the evaluation for the purpose of determining
     Mother’s ability to properly care for the Child. The [dependency]
     court remained concerned about Mother’s lack of employment,
     and her lack of knowledge of paying bills and budgeting. Following
     the hearing, the [dependency] court reaffirmed dependency and
     legal and physical custody of the Child remained with the Agency
     for continued placement in his current foster home.

     A permanency review hearing was held on June 29, 2020. The
     [dependency] court found that Mother had minimal compliance
     with the permanency plan and made minimal progress towards
     alleviating the circumstances which necessitated the original
     placement. During the review period, Mother maintained housing
     and continued to have appropriate home conditions. However,
     significant concerns were raised about Mother’s behaviors during
     the [COVID-19] pandemic, which included allowing multiple
     individuals to live in her house . . . . Mother failed to undergo the
     [c]ourt-ordered evaluation with Dr. Denise Feger, despite multiple
     attempts by Dr. Feger’s office to contact her to schedule a video
     evaluation due to the pandemic. Additionally, although Mother
     was generally cooperative with Outreach services, Mother refused
     assistance to prepare for job searching and interviewing. The
     [dependency] court remained concerned about Mother’s lack of
     motivation to obtain employment, and the impact her limited
     income has on her ability to meet her financial obligations.
     Following the hearing, the [dependency] court reaffirmed
     dependency and legal and physical custody of the Child remained

                                     -3-
J-A28021-21


     with the Agency for continued placement in his current foster
     home.

     A permanency review hearing was held on September 15, 2020.
     The [dependency] court found that Mother had minimal
     compliance with the permanency plan and made minimal progress
     towards alleviating the circumstances which necessitated the
     original placement. During the review period, Mother maintained
     housing and continued to have appropriate home conditions[,] but
     Mother had no understanding of her living expenses and relied
     completely on her father to handle the payment of her expenses.
     Mother was cooperative with Outreach Services. However, Mother
     was still not actively seeking employment and had limited income
     through Social Security. Mother no-showed [for] six visits [with
     the Child during] this review period and no-showed for two
     appointments with Dr. Feger prior to finally undergoing her
     evaluation.     Following the hearing, the [dependency] court
     reaffirmed dependency and legal and physical custody of the Child
     remained with the Agency for continued placement in his current
     foster home. With some hesitation, the [dependency] court
     granted the Agency’s Motion for Compelling reasons not to
     proceed with filing a petition to terminate parental rights. Mother
     was strongly encouraged to take action to accomplish the
     recommendations outlined in Dr. Feger’s evaluation, and
     cautioned that if she did not become more proactive in addressing
     the areas of concern the [dependency] court would not see a basis
     to grant compelling reasons in the future.

     A permanency review hearing was held on December 15, 2020.
     The [dependency] court found that Mother had moderate
     compliance with the permanency plan and made moderate
     progress towards alleviating the circumstances which necessitated
     the original placement.      During the review period, Mother
     maintained housing and continued to have appropriate home
     conditions.    Mother reported that she recently obtained
     employment, but had not begun working.             In the limited
     opportunities that Mother had available due to COVID-19, Mother
     demonstrated improvement in feeding the Child appropriate foods
     with regard to his allergies.        Following the hearing, the
     [dependency] court reaffirmed dependency and legal and physical
     custody of the Child remained with the Agency for continued
     placement in his current foster home. Mother was directed that
     prior to the next hearing she shall either obtain and start
     employment sufficient to support herself and the Child or provide
     documentation that her disability income is sufficient to do so.

                                    -4-
J-A28021-21


     A permanency review hearing was held on March 12, 2021, and
     March 18, 2021. The [dependency] court found that Mother had
     moderate compliance with the permanency plan but made only
     minimal progress towards alleviating the circumstances which
     necessitated the original placement. During the review period,
     Mother maintained housing and continued to have appropriate
     home conditions. Mother consistently attended visits with the
     Child. Mother had not completed the neuropsychological
     evaluation or scheduled an appointment at CSG for a Peer
     Specialist, as recommended by Dr. Feger. The [dependency]
     court found that Mother was basically in the same position that
     she was in at the time of the last review hearing and that she
     continually failed to follow-through with items that the Agency has
     recommended and the [dependency] court has directed.
     Following the hearing, the [dependency] court reaffirmed
     dependency and legal and physical custody of the Child remained
     with the Agency for continued placement in his current foster
     home. The [dependency] court further found that there were no
     longer compelling reasons to not pursue termination of Mother’s
     parental rights. The [dependency] court advised Mother that she
     was reaching a point in the case where the Agency most likely
     would be filing a petition to terminate her parental rights, and if
     she wished to prevent that, she needed to take immediate action
     and be 100 percent compliant with all of the directives that have
     been outlined by the Agency.

     A permanency review hearing was held on April 16, 2021. The
     [dependency] court found that Mother had minimal compliance
     with the permanency plan and had made no progress towards
     alleviating the circumstances which necessitated the original
     placement, in that she continued to be at the same level of
     progress since the Child was placed. During the review period,
     Mother did verify her employment. However, her employment
     may have been a factor in Mother missing some visits with the
     Child, which resulted in Mother being placed on call-in status with
     regard to visits. At visits, Mother had not made any significant
     improvements and continually needed prompting by the staff with
     regard to the food that she brings for the Child in light of his milk
     allergy.    Mother had not obtained the neuropsychological
     evaluation and could not be referred to one until she found a
     primary physician. Mother had made no attempts to find a family
     physician, nor had she attempted to make arrangements for care
     for the Child if he was returned to her care. Following the hearing,
     the [dependency] court reaffirmed dependency and legal and


                                     -5-
J-A28021-21


       physical custody of the Child remained with the Agency for
       continued placement in his current foster home.

       The Agency filed a petition for involuntary termination of parental
       rights on April 1, 2021. A petition for change of goal to adoption
       was filed on May 12, 2021.           The petition for involuntary
       termination alleged termination was warranted under 23 Pa.C.S.
       § 2511(a)(1), (2), (5), and (8). The hearing on the petition was
       held on June 7, 2021, and June 28, 2021.[2] [Angela Lovecchio,
       Esq. served as the Child’s GAL and legal counsel.3]

                                       *       *   *

       There is no dispute that Mother has been very vocal about her
       desire to maintain a place of importance in her [c]hild’s life and to
       have the Child returned to her custody. Mother’s visits began as
       “observed,” meaning that staff was always present/nearby to offer
       support and assistance as needed, and remained at that status at
       the time of the hearing. Mother visits with [the] Child 2 days per
       week for 2 hours at a time. For a short time, the visits occurred
       in Mother’s home under Agency supervision; however those visits
       were changed to video visits following an issue with bed bugs in
       Mother’s home and, later, due to COVID-19. In-person visits have
       resumed at the Agency’s family support center.

       William Pearson, visitation caseworker for the Agency, testified
       that Mother’s strengths were her attendance rate, which was
       approximately 91% and that Mother and the Child had a nice
       relationship and enjoyed each other’s company. Due to several
       no-shows at the scheduled visitation time, the Agency notified
____________________________________________


2 “Father signed a consent to adopt on April 16, 2021, and was not present at
the hearings.” Orphans’ Ct. Op. & Decree at 1 (formatting altered). Father
and his counsel were excused from the hearings. Id.

3 The orphans’ court found that because of the Child’s age, the Child could not
express a position regarding this termination matter and there was no conflict
for Attorney Lovecchio serving as both the GAL and legal counsel for the Child.
Order, 5/4/21. The appointment of the GAL as the Child’s legal counsel
complies with the mandate of 23 Pa.C.S. § 2313(a) and In re Adoption of
L.B.M., 161 A.3d 172, 183 (Pa. 2017), and this Court may not sua sponte
review whether there was a conflict in the Child’s best and legal interests.
See In re Adoption of K.M.G., 240 A.3d 1218, 1236 (Pa. 2020). In any
event, the record shows there was no conflict in the Child’s best and legal
interests.

                                           -6-
J-A28021-21


     Mother by letter dated August 31, 2020, that she was required to
     call the Agency prior to each visit to notify them of her intent to
     attend the visit. Because her visit on Thursday mornings is
     scheduled to begin at 8:00 a.m., Mother is required to notify the
     agency by 4:30 p.m. on Wednesday if she plans to attend.
     Recently, Mother has missed visits on Thursday morning because
     she has failed to call in on Wednesday. Mother has attributed her
     failure to make this call to having to work late at her job.

                                 *    *    *

     Although Mr. Pearson testified that Mother has supplied safe
     supervision and appropriate redirection during the visits, he
     acknowledged that it has been nearly 2 years since the visits
     started and it took Mother nearly that long to grasp how serious
     the Child’s milk allergy is, and how to read labels to ensure that
     she is not providing him with foods that have milk or milk by-
     products as an ingredient.

                                 *    *    *

     Bruce Anderson, licensed psychologist under contract with the
     Agency, performed an evaluation of Mother on October 21, 2020.
     Mr. Anderson indicated that Mother’s ability to abstract was rather
     limited. He testified that this means when the Child presents with
     difficult or different issues or behaviors, Mother may experience
     difficulties figuring out what to do. He opined that Mother may
     become overwhelmed when the needs of the Child go beyond the
     normal routine, and that only if Mother has full-time support and
     not just occasional service providers would she be capable of
     handling these challenges. Mr. Anderson recommended that
     Mother continue working with her Outreach worker to maintain
     suitable and appropriate housing, continue having her father [i.e.,
     the Child’s maternal grandfather,] be her payee and assist her
     with payment of her expenses, and seek the assistance of the
     Office of Vocational Rehabilitation (OVR) if she wished to obtain
     employment. Additionally, an addendum to the report included
     the recommendation that Mother obtain a neuropsychological
     evaluation, which may have shed light on the root causes of
     Mother’s inability to follow-through with things and learn from her
     past mistakes when it comes to appropriately caring for her
     children.

     In March of 2020, Mother was ordered to undergo a behavioral
     health assessment with Dr. Denise Feger of Crossroads
     Counseling. At the time of the permanency review hearing in June

                                     -7-
J-A28021-21


     2020, Mother still had not completed the evaluation. Dr. Feger
     testified that her office remained open during the entire pandemic
     for virtual services but that they had a difficult time getting ahold
     of Mother.        Mother no-showed 2 previously scheduled
     appointments before finally attending the evaluation on
     September 4, 2020. Dr. Feger testified that the purpose of the
     evaluation was to determine whether Mother has the ability to
     independently care for the Child. Among other things, Dr. Feger
     recommended that Mother do the following:

        1. Obtain a peer specialist

        2. Engage in OVR services

        3. Engage in out-patient counseling

        4. Obtain a mental health intake

        5. Create a partnership with the foster parents

        6. Continue with Outreach services to address parenting and
        protective capacity

        7. Obtain a neuropsychological evaluation

                                 *     *    *

     Aimee Gatzke, Agency caseworker, testified regarding the goals
     established for Mother in the service plan and Dr. Feger’s
     recommendations and the level of progress Mother made towards
     achieving those goals. Regarding the need for safe and stable
     housing, Ms. Gatzke testified that Mother was able to maintain her
     housing. However, there was an issue with bed bugs in Mother’s
     home which Mother became aware of in November of 2020 but
     did not address until February of 2021. Additionally, Mother’s
     finances are managed by her father as her payee, and while her
     rent is current, her limited Social Security income does not leave
     Mother with sufficient income to pay all her expenses. Mother has
     no understanding of her actual expenses beyond her rent, and for
     much of the length of her involvement with the Agency lacked the
     motivation to obtain employment to supplement her Social
     Security income. Despite repeated recommendations by her
     Outreach worker, ongoing caseworker, and Dr. Feger to engage
     the services of OVR, Mother never followed through with making
     an appointment, and testified that she obtained employment on
     her own. Mother failed to understand that the recommendation
     was made so Mother could receive assistance finding not just a

                                      -8-
J-A28021-21


      job, but sustainable employment that will not interfere with her
      government benefits and allow her to adequately provide for her
      own needs and those of the Child.

      Mother did not follow-through with the recommendation that she
      form a partnership with the foster family. Although both Mother
      and the foster mother testified that Mother’s communication has
      increased to approximately one time per week, the conversations
      were often superficial and repetitive, and not frequent enough for
      Mother to gain an understanding of what the foster parents have
      done to resolve/manage the Child’s medical and dietary needs.
      Mother testified that she turned in the paperwork to obtain a peer
      specialist but has “gotten nowhere” with it. Mother did not
      attempt to schedule counseling until March of 2021 despite being
      recommended to do so in September of 2020. Mother still has not
      undergone the neuropsychological evaluation that was
      recommended. When questioned about her lack of urgency to
      accomplish these tasks and her lack of follow-through, Mother is
      unable to provide an explanation.

                                  *    *    *

      [Dr. Feger performed a fitness/bonding assessment regarding
      Mother and the Child on April 6, 2020.] Dr. Feger testified that
      there is a bond between Mother and the Child, and that the Child
      identifies Mother as his “mommy.”             However, Dr. Feger’s
      evaluation and subsequent testimony at the hearing explained
      that the Child does not view [Mother] as [his] “mommy” in the
      traditional sense because his relationship with Mother is not one
      that relates to a primary caretaker. Child spends only a couple
      hours per week with Mother, and their time together is always
      supervised. Mother cares for the Child “moderately superficially”
      in the visitation setting but there are a secondary set of caregivers
      — the foster parents — who have served a far greater role for the
      Child.

Orphans’ Ct. Op. & Decree, 7/7/21, at 1-9, 11-15, 18 (some formatting

altered).

      On July 7, 2021 the orphans’ court issued an opinion and decree

involuntarily terminating Mother’s parental rights to the Child pursuant to

Section 2511(a)(1), (2), (5), (8), and (b). Id. at 20-23.

                                      -9-
J-A28021-21



      On July 19, 2021, Mother timely filed a notice of appeal and a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P

1925(a)(2)(i) and (b).      The orphans’ court filed a Rule 1925(a) opinion

adopting the reasoning of its July 7, 2021 opinion and decree. See Orphans’

Ct. Op., 7/29/21, at 1-2.

      Mother raises the following issues for our review:

      1. Whether the [orphans’] court erred in terminating the parental
         rights of [Mother] pursuant to 23 Pa.C.S. § 2511(a)(1) when
         [Mother] has not failed to perform parental duties of a period
         of at least six months and made every effort to have a
         relationship with her child.

      2. Whether the [orphans’] court erred in terminating the parental
         rights of [Mother] pursuant to 23 Pa.C.S. § 2511(a)(2) when
         there was insufficient evidence that the Child was without
         essential parental care, control or subsistence necessary and
         causes of the incapacity cannot or will not be remedied as
         [Mother] made substantial progress to remedy the incapacity
         and provide the Child with essential parent care, control and
         subsistence necessary.

      3. Whether the [orphans’] court erred in terminating the parental
         rights of [Mother] pursuant to 23 Pa.C.S. § 2511(a)(5) and 23
         Pa.C.S. § 2511(a)(8) in finding that (1) the Child has been
         removed from parental care for at least six months and twelve
         months respectively; (2) the conditions which led to removal
         or placement of the Child continues to exist; (3) and
         termination would best serve the needs and welfare of the Child
         when [Mother] has remedied the conditions and the needs and
         welfare of the Child would not be best served by termination.

      4. Whether the [orphans’] court erred in terminating the parental
         rights of [Mother] pursuant to 23 Pa.C.S.[] § 2511(b), when
         there is a bond between the Child and [Mother] and the best
         interests of the Child would not be served by termination.

Mother’s Brief at 7-8 (formatting altered).



                                    - 10 -
J-A28021-21



     Our Supreme Court has explained that

     appellate courts must apply an abuse of discretion standard when
     considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. As has been often
     stated, an abuse of discretion does not result merely because the
     reviewing court might have reached a different conclusion.
     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness, partiality,
     prejudice, bias, or ill-will.

     [T]here are clear reasons for applying an abuse of discretion
     standard of review in these cases. We observed that, unlike trial
     courts, appellate courts are not equipped to make the fact-specific
     determinations on a cold record, where the trial judges are
     observing the parties during the relevant hearing and often
     presiding over numerous other hearings regarding the child and
     parents. Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the record
     and the court’s legal conclusions are not the result of an error of
     law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations omitted).

     This Court has explained:

     Termination of parental rights is governed by section 2511 of the
     Adoption Act, [23 Pa.C.S. § 2511,] which requires a bifurcated
     analysis:

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating parental
     rights. Initially, the focus is on the conduct of the parent. The
     party seeking termination must prove by clear and convincing


                                    - 11 -
J-A28021-21


      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. . . .

      The burden is upon the petitioner to prove by clear and convincing
      evidence that the asserted statutory grounds for seeking the
      termination of parental rights are valid.

                                   *     *      *

      This Court may affirm the trial court’s decision regarding the
      termination of parental rights with regard to any one subsection
      of section 2511(a).

In re M.T., 101 A.3d 1163, 1178-79 (Pa. Super. 2014) (en banc) (citations

omitted and formatting altered).

      We have explained that “[t]he standard of clear and convincing evidence

is defined as testimony that is so clear, direct, weighty, and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” In re C.L.G., 956 A.2d 999, 1004 (Pa.

Super. 2008) (en banc) (citations and quotation marks omitted).

      Although Mother challenges the orphans’ court decision involuntarily

terminating her parental rights pursuant to Section 2511(a)(1), (2), (5), and

(8), because we may affirm with regard to only one subsection, we address

the orphans’ court’s decision under subsection (a)(8) because it is dispositive.

See M.T., 101 A.3d at 1179.




                                       - 12 -
J-A28021-21



                            Section 2511(a)(8)

      Mother contends that the Agency failed to meet its evidentiary burden

with respect to Section 2511(a)(8), and the orphans’ court erred in

terminating her parental rights under that subsection. Mother’s Brief at 30-

32. Mother acknowledges that the Child had been in care for more than twelve

months, which satisfies the time requirement of Section 2511(a)(8). Id. at

31. However, Mother argues that the conditions which led to the placement

of the Child no longer exist. Id. at 30-31. Specifically, Mother claims that

she had a 91% attendance rate for visitation with the Child both in-person

and via video calls. Id. at 31. Mother also notes that prior to the COVID-19

pandemic, Mother had visitation with the Child at her home.       Id.   Mother

asserts that she made progress in providing appropriate foods for the Child

and there were no safety issues raised during her visitation sessions. Id. at

31-32.   Further, Mother asserts that she has “maintained her housing,

cooperated with Outreach services, maintained her father as her payee,

obtained employment, underwent a Psychological Evaluation with Bruce

Anderson and a Behavioral Health Evaluation with Dr. Feger.”        Id. at 32.

Mother concludes that she made significant progress in meeting her goals and

remedying the conditions that led to the Child’s removal from her care. Id.

      The Agency and the GAL did not file appellee briefs, and instead

submitted letters indicating that they relied on the orphans’ court opinion.

      Section 2511(a)(8) provides:




                                     - 13 -
J-A28021-21


      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                  *      *     *

         (8) The child has been removed from the care of the parent by
         the court or under a voluntary agreement with an agency, 12
         months or more have elapsed from the date of removal or
         placement, the conditions which led to the removal or
         placement of the child continue to exist and termination of
         parental rights would best serve the needs and welfare of the
         child.

23 Pa.C.S. § 2511(a)(8).

      There are three factors that must be established in order to terminate

parental rights under this subsection:

      an agency must prove by clear and convincing evidence that (1)
      that the child has been removed from the care of the parent for
      at least twelve (12) months; (2) that the conditions which had led
      to the removal or placement of the child still exist; and (3) that
      termination of parental rights would best serve the needs and
      welfare of the child.

C.L.G., 956 A.2d at 1005 (citations and quotation marks omitted).

      The C.L.G. Court explained that with respect to the second factor under

Section 2511(a)(8), “a reasonable possibility that” the parent “could remedy

the condition” that led to the child’s removal is irrelevant to an analysis under

Section 2511(a)(8), “which requires only that the conditions continue to exist,

not an evaluation of parental willingness or ability to remedy them.” Id. at

1007. Further, this Court has explained that “a child’s life simply cannot be

put on hold in the hope that a parent will summon the ability to handle the

responsibilities of parenting” and the courts “will not toll the well-being and


                                      - 14 -
J-A28021-21



permanency of [a child] indefinitely.” Id. (citation omitted and formatting

altered).

      As to the third factor under subsection (a)(8), this Court explained that

“the analysis under Section 2511(a)(8) accounts for the needs of the child in

addition to the behavior of the parent.” Id. at 1008-09. Further, “while both

Section 2511(a)(8) and Section 2511(b) direct us to evaluate the needs and

welfare of the child, [a court is] required to resolve the analysis relative to

Section 2511(a)(8)” before addressing Section 2511(b). Id. at 1009.

      Here, the orphans’ court concluded:

      The court finds that the Agency has proven by clear and
      convincing evidence that grounds for termination of Mother’s
      parental rights exist under [Section 2511(a)(8)]. The Child was
      removed from the home and placed in the legal and physical
      custody of the Agency on July 31, 2019, and has been in Agency’s
      custody ever since. The Child had been removed from his
      Mother’s care for approximately 20 months at the time of the filing
      of the petition for involuntary termination of parental rights. At
      each of the permanency review hearings for the Child, Mother was
      found to have only minimal to moderate compliance with the
      permanency plan and made no substantial progress towards
      alleviating the conditions which necessitated the Child’s
      placement. As described above, Mother continues to experience
      the same difficulties meeting both her and the Child’s needs as
      she did at the time of placement, despite numerous attempts by
      the Agency to connect her with services designed to enable and
      empower her to do so. Meanwhile, the Child has had his basic
      needs met by his [foster] family, and has flourished with proper
      medical care and nutrition, love, and support. It is clear to this
      court that termination of Mother’s parental rights would best serve
      the needs and welfare of the Child.

Orphans’ Ct. Op. & Decree at 17 (formatting altered).




                                    - 15 -
J-A28021-21



      As stated above, Mother does not dispute the first requirement of

Section 2511(a)(8), i.e., the Child has been removed from her care for more

than twelve months. Briefly, the record establishes that the Child was placed

in the emergency custody of the Agency on July 31, 2019, and the Agency

filed the instant petition to involuntarily terminate Mother’s parental rights on

April 1, 2021, more than twelve months later. See N.T. Hr’g, 6/7/21, at 10,

112-21; see also Pet. for Involuntary Termination of Parental Rights, 4/1/21,

at ¶ I(12), (41).    Accordingly, the record supports the orphans’ court’s

conclusion that the Agency established the first requirement of Section

2511(a)(8). See C.L.G., 956 A.2d at 1005.

      As to the second factor, the orphans’ court found that “Mother continues

to experience the same difficulties meeting both her and the Child’s needs as

she did at the time of placement, despite numerous attempts by the Agency

to connect her with services designed to enable and empower her to do so.”

See Orphans’ Ct. Op. & Decree at 17.          The orphans’ court credited the

testimony of Ms. Gatzke and Mr. Anderson that Mother continued to struggle

with managing her responsibilities to provide a stable and secure home for

the Child and to meet the Child’s daily needs. See id. at 12-14.

      Our review of the records indicates that Ms. Gatzke testified that she is

an Agency caseworker and has been assigned to the Child and Mother since

September 2019. See N.T. Hr’g, 6/7/21, at 102-03. Ms. Gatzke described

the problems with the Child’s health and Mother’s non-compliance with

medical advice when the Child was in Mother’s care. See id. at 104-08. Ms.

                                     - 16 -
J-A28021-21



Gatzke testified Mother requires regular reminders to attend the Child’s

medical appointments (that the foster parents arrange), and Ms. Gatzke

expressed concern that Mother would not remember to attend to the Child’s

needs without reminders from Agency caseworkers. See id. at 149-50. Ms.

Gatzke believes that Mother could not establish a budget for herself. See id.

at 119-22, 127-28. Further, Mother had not followed Agency advice about

applying for public assistance and employment services. See id. at 133-34,

137.

       Mr. Anderson, a licensed psychologist, evaluated Mother on October 21,

2020. See id. at 27. Mr. Anderson opined that Mother would be capable of

caring for a child in the sense of following a normal routine, but she would

have difficulty handling more difficult medical or behavioral problems involving

the Child. See id. at 35.

       Additionally, Dr. Feger testified that she performed a comprehensive

behavioral health evaluation of Mother on September 4, 2020. See N.T. Hr’g,

6/28/21, at 6.     Dr. Feger explained that she had “significant concerns

connected to protective capacity largely connected to [Mother’s] ability to

meet the expectations from the original behavioral health evaluation, as well

as her ability to advance her current visitation and maintain her home

environment.” See id. at 20. Dr. Feger observed that Mother appeared to

be overwhelmed by managing both her own needs and goals and those of the

Child at the same time. See id. at 27.




                                     - 17 -
J-A28021-21



        Accordingly, the record supports the orphans’ court’s finding that the

conditions that led to the Child’s removal from Mother’s care continued to exist

more than twelve months after the Child’s removal. See C.L.G., 956 A.2d at

1007.     We note Mother’s argument that she made significant progress in

remedying the conditions during the time Child was in placement, preceding

the filing of the instant petition. However, after considering Mother’s efforts,

the orphans’ court concluded that her actions were not enough to remedy the

conditions which led to placement. See id. (explaining that an analysis under

Section 2511(a)(8), requires only a determination that the conditions which

led to the removal or placement of the child continue to exist, and “not an

evaluation of parental willingness or ability to remedy them”).

        As to the third element of subsection (a)(8), i.e., that termination would

best serve the needs and welfare of the Child, the orphans’ court concluded

that “the Child has had his basic needs met by his [foster] family, and has

flourished with proper medical care and nutrition, love, and support[]” and

that termination would best serve the Child’s needs and welfare.             See

Orphans’ Ct. Op. & Decree at 17.

        N.B., the foster mother, testified that she and her husband provide for

the Child’s daily needs and that the Child developed from an underweight

fifteen-month-old baby who did not yet walk or talk to a healthy three-year-

old who enjoys playing with his biological siblings in their care. See N.T. Hr’g,

6/7/21, at 77-86. Further, Dr. Feger testified that she had significant concerns

about Mother’s lack of progress in working towards reunification. See N.T.

                                      - 18 -
J-A28021-21



Hr’g, 6/28/21, at 25.    As stated above, Dr. Feger observed that Mother

appeared to be overwhelmed by managing both her own needs and goals and

those of the Child at the same time.     See id. at 27.    However, Dr. Feger

testified that she does not make recommendations regarding termination.

See id. at 37.

      Accordingly, the record supports the orphans’ court’s findings of fact and

conclusions of law that the Agency provided sufficient evidence that the

termination of Mother’s parental rights would best serve the needs and welfare

of the Child as required by the third requirement of subsection (a)(8). See

C.L.G., 956 A.2d at 1008-09.

      In sum, having reviewed the record, the orphans’ court’s opinion, and

Mother’s arguments in this appeal, we conclude that the record supports the

orphans’ court’s factual findings that the Agency presented clear and

convincing evidence for terminating Mother’s parental rights under Section

2511(a)(8). See M.T., 101 A.3d at 1179.

                               Section 2511(b)

      Mother contends that because the Agency failed to carry its burden to

prove grounds for termination existed under Section 2511(a), the orphans’

court should not have considered whether termination was appropriate under

Section 2511(b). Mother’s Brief at 34. Mother alternatively argues that the

orphans’ court erred by terminating Mother’s parental rights because

termination would sever a bond between Mother and the Child, causing injury

to the Child. Id. at 34-36. Mother refers to Dr. Feger’s testimony that Mother

                                    - 19 -
J-A28021-21



and the Child have an established bond, although Mother’s relationship to the

Child is more like that of a child-care provider or a babysitter than that of a

parent. Id. at 34-35. Mother also notes that Mr. Pearson testified that Mother

has a good relationship with the Child, she regularly attends visitation with

the Child, and those visits go well. Id. at 35-36.

      On this record, we agree with the orphans’ court that it acted within its

discretion in concluding that the statutory grounds for termination have been

met under Section 2511(a)(8). Therefore, we next review the orphans’ court’s

conclusions as to whether the termination serves the needs and welfare of the

Child, pursuant to Section 2511(b). See M.T., 101 A.3d at 1178.

      Section 2511(b) provides:

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(b).

      “[T]he focus in terminating parental rights is on the parent, under

Section 2511(a), whereas the focus in Section 2511(b) is on the child.”

C.L.G., 956 A.2d at 1008 (citation omitted).

      The C.L.G. Court explained that regarding Section 2511(b):


                                    - 20 -
J-A28021-21


      Intangibles such as love, comfort, security, and stability are
      involved when inquiring about the needs and welfare of the child.
      The court must also discern the nature and status of the parent-
      child bond, paying close attention to the effect on the child of
      permanently severing the bond.

      Moreover, [t]he court should also consider the importance of
      continuity of relationships to the child, because severing close
      parental ties is usually extremely painful. The court must consider
      whether a natural parental bond exists between child and parent,
      and whether termination would destroy an existing, necessary and
      beneficial relationship. Most importantly, adequate consideration
      must be given to the needs and welfare of the child.

Id. at 1009-10 (citations omitted and formatting altered).

      Further, this Court has explained that the existence of “some bond”

between a parent and a child “does not necessarily defeat termination of her

parental rights.” In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008). Rather,

the question is whether the bond between the parent and the child “is the one

worth saving or whether it could be sacrificed without irreparable harm to” the

child. Id. The K.Z.S. Court affirmed the termination of the mother’s parental

rights where the child had a stronger bond with foster mother than child had

with mother, and child saw foster mother as his primary caregiver. Id. at

755, 764.

      Instantly, the orphans’ court explained:

      Dr. Feger testified that there is a bond between Mother and the
      Child, and that the Child identifies Mother as his “mommy.”
      However, Dr. Feger’s evaluation and subsequent testimony at the
      hearing explained that the Child does not view her as “mommy”
      in the traditional sense because his relationship with Mother is not
      one that relates to a primary caretaker. [The] Child spends only
      a couple hours per week with Mother, and their time together is
      always supervised.        Mother cares for the Child “moderately
      superficially” in the visitation setting but there are a secondary set

                                     - 21 -
J-A28021-21


     of caregivers — the foster parents — who have served a far
     greater role for the Child. Essentially, the relationship between
     Mother and [the] Child equates to that of an occasional child-care
     provider or babysitter.

     Additionally, the existence of some bond with Mother does not
     necessarily defeat termination of her parental rights. . . . The Child
     is currently in a loving and stable home, with two of his biological
     siblings. When the Child was removed from Mother’s care at
     approximately 15 months of age, he was behind on his gross
     motor skills, had extremely high lead content in his blood, had
     chronic ear infections, and was extremely underweight. Within
     two months of being placed in this foster home, the Child began
     walking and had gained sufficient weight that he no longer needed
     to have weight checks. The Child’s foster mother testified that
     they did nothing out of the ordinary — they simply made and
     attended the Child’s medical appointments and monitored his diet
     to avoid lactose. This type of consistency and follow-through that
     has allowed the Child to thrive while in their care is exactly what
     Mother lacks the ability to achieve.

     Mother has been offered numerous services by the Agency since
     her initial involvement in 2015. These services were designed to
     assist Mother with obtaining stable housing and maintaining home
     conditions, basic parenting, budgeting, connecting with
     community resources, and follow-through. The Child has been in
     this placement for approximately 23 months, and is in a loving
     and stable home where all his needs are met. Dr. Feger testified
     that from a clinical standpoint it would be at least 1-2 additional
     years before Mother could achieve reunification, and the
     environment in which he would be placed if reunification efforts
     are successful does not parallel his current environment.

     The foster parents have provided everything the Child needs and
     this has naturally established a bond and attachment between the
     Child and the individuals whom he identifies as his primary
     caretakers. There are significant concerns about Mother’s ability
     to address her own needs and simultaneously establish a
     protective capacity to ensure a safe and secure environment for
     the Child. Mother’s history may be the most accurate prediction
     of her future and the Child’s permanency cannot and should not
     be delayed until Mother gains the skills necessary to
     independently and consistently provide appropriate care for the
     Child. The Child is clearly bonded with the [foster] parents, who
     have provided for his physical and emotional needs for

                                    - 22 -
J-A28021-21


      approximately half of his life, and who are willing to offer him
      permanency. Although there is a bond between Mother and [the]
      Child that would require some explanation as to the absence of
      his “mommy,” the Court is satisfied that termination of Mother’s
      parental rights would not cause irreparable harm to the Child.
      This Court further finds that permanency in the form of adoption
      by those who have met his needs since July 31, 2019, is in the
      best interest of the Child.

Orphans’ Ct. Op. & Decree at 18-20.

      Our review of the record indicates that Dr. Feger acknowledged that

Mother loves and cares about the Child and she wants to be successful in

reunification with the Child. See N.T. 6/28/21, at 27. However, Dr. Feger

opined that while a bond existed between Mother and the Child, it is not as

strong as the Child’s bond with the foster parents, and that severing the bond

between Mother and the Child would be in the Child’s best interests. See id.

at 16-19.

      Based on this record, we discern no abuse of discretion in the orphans’

court’s findings of fact or conclusions of law that the Agency established the

grounds for termination under Section 2511(b) by clear and convincing

evidence. See M.T., 101 A.3d at 1179; C.L.G., 956 A.2d at 1010. The record

evidence supports the orphans’ court’s finding that although there was a bond

between Mother and the Child, the Child does not identify Mother as his

primary caretaker, and the Child would suffer more from the severing of the

bond between him and foster parents than from severing the bond between

Mother and the Child.    See K.Z.S., 946 A.2d at 755, 764.       Further, we

conclude that the orphans’ court appropriately considered the developmental,


                                    - 23 -
J-A28021-21



physical, and emotional needs and the welfare of the Child and determined

that they were best served by the termination of Mother’s parental rights.

See C.L.G., 956 A.2d at 1010. Accordingly, we conclude that the orphans’

court did not abuse its discretion, and we affirm the decree involuntarily

terminating Mother’s parental rights. See S.P., 47 A.3d at 826.

     Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/06/2022




                                   - 24 -